219 S.W.3d 841 (2007)
STATE of Missouri, Respondent,
v.
Lance A. LESKINEN, Appellant.
No. WD 65659.
Missouri Court of Appeals, Western District.
April 24, 2007.
Emmett D. Queener, State Public Defender, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Asst. Attorney General, joins on the briefs, Jefferson City, MO, for respondent.
Before ROBERT G. ULRICH, P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.

Order
PER CURIAM.
Lance Leskinen appeals his conviction for first-degree statutory sodomy, for which he was sentenced to twelve years in prison.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding *842 of existing law. The judgment is affirmed. Rule 30.25(b).